
	
		I
		112th CONGRESS
		1st Session
		H. R. 1733
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2011
			Mr. Whitfield (for
			 himself, Mr. Chandler,
			 Ms. Schakowsky, and
			 Mr. Pitts) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Interstate Horseracing Act of 1978 to
		  prohibit the use of performance-enhancing drugs in horseracing, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Interstate Horseracing Improvement Act
			 of 2011.
		2.FindingsCongress finds the following:
			(1)Congress enacted
			 the Interstate Horseracing Act of 1978 (15 U.S.C. 3001 et seq.) to regulate
			 interstate commerce with respect to parimutuel wagering on horseracing in order
			 to protect and further the horseracing industry of the United States.
			(2)The horseracing
			 industry represents approximately $40,000,000,000 to the United States economy
			 annually and generates nearly 400,000 domestic jobs.
			(3)The use of performance-enhancing drugs in
			 horseracing adversely affects interstate commerce, creates unfair competition,
			 deceives horse buyers and the wagering public, weakens the breed of the
			 American Thoroughbred, is detrimental to international sales of the American
			 Thoroughbred, and threatens the safety and welfare of horses and
			 jockeys.
			(4)The use of
			 performance-enhancing drugs in horseracing is widespread in the United States,
			 where no uniform regulations exist with respect to the use of, and testing for,
			 performance-enhancing drugs in interstate horseracing.
			(5)The use of performance-enhancing drugs in
			 horseracing is not permitted in most jurisdictions outside the United States.
			 In the internationally competitive sport of horseracing, the United States
			 stands alone in its permissive use of performance-enhancing drugs.
			(6)The use of
			 performance-enhancing drugs is illegal in the United States in every sport
			 other than horseracing.
			(7)To protect and
			 further the horseracing industry of the United States, it is necessary to
			 prohibit the use of performance-enhancing drugs in interstate
			 horseracing.
			3.Prohibitions on
			 use of performance-enhancing drugs
			(a)In
			 generalThe Interstate Horseracing Act of 1978 (15 U.S.C. 3001 et
			 seq.) is amended—
				(1)by redesignating
			 section 9 as section 11; and
				(2)by inserting after
			 section 8 the following:
					
						9.Prohibitions on
				use of performance-enhancing drugs
							(a)DefinitionsIn
				this section:
								(1)Accredited third
				party conformity assessment bodyThe term accredited third party
				conformity assessment body means a testing laboratory that has an
				accreditation—
									(A)meeting
				International Organization for Standardization/International Electrotechnical
				Commission standard 17025:2005 entitled General Requirements for the
				Competence of Testing and Calibration Laboratories (or any successor
				standard);
									(B)from an
				accreditation body that is a signatory to the International Laboratory
				Accreditation Cooperation Mutual Recognition Arrangement; and
									(C)that includes
				testing for performance-enhancing drugs within the scope of the
				accreditation.
									(2)Performance-enhancing
				drugThe term
				performance-enhancing drug—
									(A)means any substance capable of affecting
				the performance of a horse at any time by acting on the nervous system,
				cardiovascular system, respiratory system, digestive system, urinary system,
				reproductive system, musculoskeletal system, blood system, immune system (other
				than licensed vaccines against infectious agents), or endocrine system of the
				horse; and
									(B)includes the substances listed in the
				Alphabetized Listing of Drugs in the January 2010 revision of the Association
				of Racing Commissioners International, Inc., publication entitled
				Uniform Classification Guidelines for Foreign Substances.
									(b)Prohibition on
				entering horses under the influence of performance-Enhancing drugs in races
				subject to interstate off-Track wageringA person may not—
								(1)enter a horse in a
				race that is subject to an interstate off-track wager if the person knows the
				horse is under the influence of a performance-enhancing drug; or
								(2)knowingly provide
				a horse with a performance-enhancing drug if the horse, while under the
				influence of the drug, will participate in a race that is subject to an
				interstate off-track wager.
								(c)Regulations of
				the host racing association banning performance-Enhancing drugsA host racing association may not conduct a
				horserace that is the subject of an interstate off-track wager unless the host
				racing association has a policy in place that—
								(1)bans any person
				from providing a horse with a performance-enhancing drug if the horse will
				participate in such a horserace while under the influence of the drug;
								(2)bans the racing of a horse that is under
				the influence of a performance-enhancing drug;
								(3)requires, for each
				horserace that is the subject of an interstate off-track wager, that an
				accredited third party conformity assessment body test for any
				performance-enhancing drug—
									(A)the first-place
				horse in the race; and
									(B)one additional
				horse, to be randomly selected from the other horses participating in the race;
				and
									(4)requires the accredited third party
				conformity assessment body performing tests described in paragraph (3) to
				report any test results demonstrating that a horse may participate, or may have
				participated, in a horserace that is the subject of an interstate off-track
				wager while under the influence of a performance-enhancing drug—
									(A)to the Federal Trade Commission; and
									(B)if the host racing commission has entered
				into an agreement under subsection (e), to the host racing commission.
									(d)Penalties
								(1)Civil
				penalties
									(A)In
				generalA person that provides a horse with a
				performance-enhancing drug or races a horse in violation of subsection (b)
				shall be—
										(i)for the first such
				violation—
											(I)subject to a civil
				penalty of not less than $5,000; and
											(II)suspended for a period of not less than 180
				days from all activities relating to any horserace that is the subject of an
				interstate off-track wager;
											(ii)for the second
				such violation—
											(I)subject to a civil
				penalty of not less than $20,000; and
											(II)suspended for a period of not less than 1
				year from all activities relating to any horserace that is the subject of an
				interstate off-track wager; and
											(iii)for the third or
				subsequent such violation—
											(I)subject to a civil
				penalty of not less than $50,000; and
											(II)permanently banned from all activities
				relating to any horserace that is the subject of an interstate off-track
				wager.
											(B)Horseracing
				activitiesFor purposes of subparagraph (A), activities relating
				to a horserace that is the subject of an interstate off-track wager include
				being physically present at any race track at which any such horserace takes
				place, placing a wager on any such horserace, and entering a horse in any such
				horserace.
									(C)Payment of civil penaltiesA civil penalty imposed under this
				paragraph shall be paid to the United States without regard to whether the
				imposition of the penalty results from the initiation of a civil action
				pursuant to section 10.
									(2)Suspension of
				horsesA horse that is provided with a performance-enhancing drug
				or is raced in violation of subsection (b) shall—
									(A)for the first such violation, be suspended
				for a period of not less than 180 days from racing in any horserace that is the
				subject of an interstate off-track wager;
									(B)for the second such violation, be suspended
				for a period of not less than 1 year from racing in any horserace that is the
				subject of an interstate off-track wager; and
									(C)for the third or subsequent such violation,
				be suspended for a period of not less than 2 years from racing in any horserace
				that is the subject of an interstate off-track wager.
									(3)Violations in
				multiple StatesA person shall be subject to a penalty described
				in clause (ii) or (iii) of paragraph (1)(A), and a horse shall be subject to
				suspension under subparagraph (B) or (C) of paragraph (2), for a second or
				subsequent violation of subsection (b) without regard to whether the prior
				violation and the second or subsequent violation occurred in the same
				State.
								(e)Agreements for
				enforcement by host racing commissions
								(1)In
				generalThe Federal Trade Commission may enter into an agreement
				with a host racing commission under which the host racing commission agrees to
				enforce the provisions of this section with respect to horseraces that are the
				subject of interstate off-track wagers in the host State.
								(2)Conditional
				availability of civil penalties to host racing commissionsIf a
				host racing commission agrees to enforce the provisions of this section
				pursuant to an agreement under paragraph (1), any amounts received by the
				United States as a result of a civil penalty imposed under subsection (d)(1)
				with respect to a horserace that occurred in the State in which the host racing
				commission operates shall be available to the host racing commission, without
				further appropriation and until expended, to cover the costs incurred by the
				host racing commission in enforcing the provisions of this section.
								(f)Enforcement by
				the Federal Trade Commission
								(1)In
				generalThe Federal Trade Commission shall enforce the provisions
				of this section—
									(A)with respect to
				horseraces that are the subject of interstate off-track wagers that
				occur—
										(i)in any State in
				which the host racing commission does not enter into an agreement under
				subsection (e); and
										(ii)in any State in
				which the host racing commission has entered into an agreement under subsection
				(e) if the Federal Trade Commission determines the host racing commission is
				not adequately enforcing the provisions of this section; and
										(B)with respect to
				violations of subsection (b) by a person, or with respect to a horse, in
				multiple States.
									(2)Unfair or
				deceptive act or practice; actions by Federal Trade CommissionIn cases in which the Federal Trade
				Commission enforces the provisions of this section pursuant to paragraph
				(1)—
									(A)a violation of a prohibition described in
				subsection (b) or (c) shall be treated as a violation of a rule defining an
				unfair or deceptive act or practice described under section 18(a)(1)(B) of the
				Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)); and
									(B)except as provided in paragraph (3), the
				Federal Trade Commission shall enforce the provisions of this section in the
				same manner, by the same means, and with the same jurisdiction, powers, and
				duties as though all applicable terms and provisions of the Federal Trade
				Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made part of
				this section.
									(3)Enforcement with
				respect to nonprofit organizationsNotwithstanding any provision
				of the Federal Trade Commission Act (15 U.S.C. 41 et seq.), the Federal Trade
				Commission shall have the authority to enforce the provisions of this section
				pursuant to paragraph (1) with respect to organizations that are described in
				section 501(c)(3) of the Internal Revenue Code of 1986 and that are exempt from
				taxation under section 501(a) of such Code.
								(g)RulemakingThe
				Federal Trade Commission shall prescribe such rules as may be necessary to
				carry out the provisions of this section in accordance with the provisions of
				section 553 of title 5, United States Code.
							(h)Effect on State
				lawsNothing in this section preempts a State from adopting or
				enforcing a law, policy, or regulation prohibiting the use of
				performance-enhancing drugs in horseracing to the extent that the law, policy,
				or regulation imposes additional requirements or higher penalties than are
				provided for under this section.
							10.Private right of
				action for certain violationsNotwithstanding sections 6 and 7, in any
				case in which a person has reason to believe that an interest of that person is
				threatened or adversely affected by the engagement of another person in a
				practice that violates a provision of section 9 or a rule prescribed under
				section 9, the person may bring a civil action in an appropriate district court
				of the United States or other court of competent jurisdiction—
							(1)to enjoin the
				practice;
							(2)to enforce
				compliance with the provision or rule;
							(3)to enforce the
				penalties provided for under section 9(d);
							(4)to obtain damages
				or restitution, including court costs and reasonable attorney and expert
				witness fees; and
							(5)to obtain such
				other relief as the court considers
				appropriate.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act and apply with respect to horseraces
			 occurring on or after that date.
			
